DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
The amendments were received on 10/27/22.  Claims 1, 3-8, 10-17, 19, and 20 are pending in the application.  Applicants' arguments have been carefully and respectfully considered.
Claims 1, 3-8, 10-17, 19, and 20 are rejected under 35 U.S.C. 101.

	

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims  1, 3-8, 10-17, 19, and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Step 2A, Prong One asks: Is the claim directed to a law of nature, a natural phenomenon (product of nature) or an abstract idea? See MPEP 2106.04 Part I. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  See MPEP 2106.04(a).
With respect to claims 1, 8, and 17, the limitation of “weighting, according to a set of factors, each term in a first set of terms”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, “weighting” in the context of this claim encompasses the user manually favoring certain terms. Similarly, the limitation of “identifying, by comparing a vector representation of the weighted first set of terms with each of a set of vector representations of weighted sets of terms, each weighted set of terms”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, “identifying” in the context of this claim encompasses the user mentally comparing a list of terms to choose important words. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
The limitations of “classifying, within the sensor equivalence ontology responsive to determining that the first person approaching event type is the same as the second person approaching event type, a first video sensor in the first IoT device and a second video sensor in the second IoT device” and  “classifying, within the sensor equivalence ontology responsive to determining that the first person approaching event type is the same as the second person approaching event type, a first infrared sensor in the first IoT device and a second infrared sensor in the second IoT device”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, “classifying” in the context of this claim encompasses the user mentally deciding on an appropriate class for the sensor.
At step 2a, prong two, this judicial exception is not integrated into a practical application.  Claim 17 recites a processor to execute the operations, however, this is recited as a high-level of generality (i.e., as a generic processor performing a generic computer function of “collecting”, “extracting”, and “adding” (storing) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. These elements do not integrate the abstract idea into a practical application because they do not impose a meaningful limit on the judicial exception and provide only insignificant extra solution activity that is mere data gathering in conjunction with the abstract idea.

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception using generic computer components.  Mere instructions to apply an exception using generic computer components cannon provide an inventive concept.

	With respect to “collecting, at a server system managing a set of IoT devices, a first set of sensor data and a second set of sensor data from a second sensor in a second IoT device”, the courts have found limitations directed towards data gathering to be well-understood, routine, and conventional.  See MPEP 2106.05(d)(II).  “receiving or transmitting data over a network.”
	With respect to “extracting … a … set of significant sensor data”, the courts have found limitations directed towards extracting data to be well-understood, routine, and conventional.  See MPEP 2106.05(d)(II).  “Electronically scanning or extracting data.”
With respect to “adding … a … relationship”, the courts have found limitations directed towards storing to be well-understood, routine, and conventional.  See MPEP 2106.05(d)(II).  “electronic recordkeeping” and “storing and retrieving information in memory.”

Considering the additional elements individually and in combination and the claim as a whole, the additional elements do not provide significantly more than the abstract idea.  The claim is not patent eligible.

	With respect to claims 3-7, 10-14, 19, and 20, the limitations are directed towards wherein statements that further device the data of claims 1, 8, and 17.  This does not provide significantly more than the above-identified judicial exception.

With respect to claims 15 and 16, the limitations are directed towards storing program instructions of claim 8.  The courts have found limitations directed towards storing to be well-understood, routine, and conventional.  See MPEP 2106.05(d)(II).  “electronic recordkeeping” and “storing and retrieving information in memory.”

	
	
Response to Arguments
Rejections under 35 U.S.C. 101
Applicant's arguments filed 9/23/21 have been fully considered but they are not persuasive. Applicant argues that “collecting”, “extracting”, and “weighing” using a machine learning process are not limitations the human mind is equipped to perform.  The Examiner respectfully disagrees.  The amendment directed towards “using a machine learning process” is merely adding instructions to implement the identified abstract idea with a machine learning process. Here, the claimed improvement is “collecting”, “extracting”, and “weighing.”  The claim merely uses machine learning as a tool to process the information (“… the focus of the claims is not on such an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools” see: MPEP 2106.05(f).  Additionally, the amendment directed towards “using a machine learning process” generally links the use of the judicial exception to machine learning.  See MPEP 2106.05(h).

Applicant argues that the claim as a whole integrates the recited judicial exception into a practical application because it provides an ontology to cross-reference event data.  The Examiner respectfully disagrees.  Applicant has not pointed to specific claim limitations that show an improvement and the claim as a whole does not amount to significantly more than the exception itself.	

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tullberg et al (US 2019/0005353) teaches training a classifier for a new set of sensor data using an already trained classifier operating on a first set of sensor data, wherein the data of the second set of sensor data represent the same object or event as the first set of sensor data and during a corresponding time period.
Kleinrock et al. (US 2019/0354771) teaches predicting an outcome from a captured event from a first data capturing device and a second data capturing device likely to have visibility of the location during occurrence of the predicted outcome is recruited to provide surveillance data of the event of interest. Surveillance data from both the first and second and subsequent data capturing devices are automatically sent to an investigation facility.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY N ALLEN whose telephone number is (571)270-3566.  The examiner can normally be reached on M-F 9 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRITTANY N ALLEN/Primary Examiner, Art Unit 2169